Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Note
In the interest of compact prosecution, the examiner respectfully points out that the amended claim set of 1/24/2022 does not appear to further limit the claim set of 10/24/2019 but rather broadens the scope of the claim set of 10/24/2019. 
Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection due to applicant  amendment.

Applicant’s arguments, see page 8, filed 1/24/2022, with respect to 35 U.S.C 112(f) for claim 16 have been fully considered and are persuasive.  The interpretation of 9/2/2021  has been withdrawn. 
Applicant’s arguments, see pages 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(a) for claims 19, 23, 28, and 29 have been fully considered and are moot in light of the recent amendments to the claims.  The objections of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 16, 17, 26 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b)for claims 18 for the recitation of “by aid” have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 18 and 19 for “the paint surface” antecedent basis have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 20 for “exhibits a comparatively low absorption for the corresponding laser wavelength and/or is partially exposed by means of the interfering laser radiation” have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 23 "the riblet production" have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 24 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were cancelled. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 26 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection/objection of 9/2/2021 has been withdrawn because the claims were cancelled/amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 27 for “for deflecting a partial beam”, “the angle of the tiltable deflection mirror”, “a tilt angle change” have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 28 for “deflecting a partial beam” have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 8 to14, filed 1/24/2022, with respect to 35 U.S.C 112(b) for claims 29 for “in particular into”, “by aid of”, and “an interference structure” have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/2/2021 has been withdrawn because the claims were amended. 
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. The applicant’s arguments regarding the rejections of 35 U.S.C 103 are not persuasive because the structure and broadness of the claim set of 1/24/2022 are written such that the prior art of Travis (US 20160243586, hereinafter "Travis") in view of Yajima (US 20170090289 read on these claims.  See examiner’s note above. The examiner recommends reciting language that further limits the invention.  The examiner structured the rejections in the final rejection disclosed herein and in the non-final rejection of 9/2/2021 such that it is obvious to add ribs to a structure using a laser. The examiner believes that the prior art cited herein makes this obviousness argument. It can be helpful for the applicant to both further limit the claims and to bring some of the dependent claims into the independent claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a device configured for applying riblets” in claim 29 is interpreted as continuous wave laser 2 which is a device for creating a laser beam.
“a beam splitting device for generating” in claim 32 is interpreted as beam splitting device 21for dividing a beam into multiple parts such as a series of lenses.
“a focusing device” in claim 32 is read as a device for focusing which is also interpreted in light of the specification as focusing device 20 for focusing beams of a laser such as a collimating or movable convex or concave lens apparatus.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of “and/or” in this claim renders the claim unclear as to what structure the applicant is intending to claim. It is recommended the applicant chooses one or the other in subsequent amendments. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “two interfering partial beams” is unclear because what makes the beams partial and what makes them interfere is not defined.  The recitation of “with intensity maxima” is unclear with what structure the intensity of meant to be at maximum, the examiner is interpreting this as the laser beam intensity maxima.  The recitation of “a periodic distance L” is unclear what the distance is meant to be measured in relation to. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “an interference structure” is unclear because the structural makeup of the interference structure is not identified nor is the way that the structure is meant to interfere.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “applied into an outer top paint layer” is unclear if the laser interference patterning is meant to occur on a top paint layer or if it is mean to mean the patterning is meant to occur in the top paint layer. 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the surface” is unclear what surface is being referred to.  The recitation of “a two-dimensionally curved deflection area” is unclear as to how a curve can only be in two dimensions as well as how it is meant to curve, convex or concave for example.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “onto the surface” is unclear which surface is meant to be identified.  
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the surface” is unclear if the surface is meant to be of the “a surface to be processed”.       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 19, 21, 22, 23, 25, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243586 A1 Travis (hereinafter “Travis”) in view of US 20170090289 A1 Yajima (hereinafter “Yajima”). 
Regarding claim 16, Travis teaches, except where struck through, A method for producing riblets (abstract teaches a riblet forming system), the method comprising: applying the riblets by laser (par. 42 teaches riblet formation via laser; computer controlled laser 902) (par. 42 teaches riblet formation via laser and onto a paint layer 904) Travis does not teach by laser interference patterning. Along the same field of endeavor, Yajima is considered analogous art because Yajima discloses a method includes dividing a single beam emitted from a coherent light source into at least two branch beams, and causing the branch beams to cross each other at a predetermined interference angle thereby generating interference light (abstract) which is in the same field of endeavor.  Yajima teaches by laser interference patterning (par. 10 and par. 37 teaches using a light source that is split into two branch beams that irradiate a substrate in a stepwise manner which is by definition laser interference patterning; par. 75 to par. 79 teach the exposure device 1 and use of the exposure device 1 that is responsible for creating the patterning).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include by laser interference patterning, as suggested and taught by Yajima, for the purpose of providing a means such that it is advantageously possible to irradiate the substrate with the interference light to form a structure, which continuously extends on a large surface of the large substrate (par. 11).
Regarding claim 18, Travis and Yajima teach The method according to claim 16 as discussed above and Travis further discloses further comprising generating on the surface, by two interfering partial beams, an interference structure (riblets 112) with intensity maxima in a periodic distance L (par. 43 discloses the use of the laser to form the riblets that are incorporated in figures 2a through 2c and figure 3 per paragraphs 14 through 17, therefore periodic distance L is analogous to tip-to-tip spacing 118 between the riblets in par. 33).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that further comprising generating on the surface, by two interfering partial beams, an interference structure with intensity maxima in a periodic distance L, as suggested and taught by Travis, for the purpose of providing an advantageous means for Larger dimensions for the riblets and/or spacing may be present for hydrodynamic or low speed aerodynamic applications while extremely small dimension may be employed for high speed aerodynamic applications (Travis par. 33).
Regarding claim 19, Travis and Yajima teach The method according to claim 16 as discussed above and Travis further discloses further comprising a lateral movement of the interference structure (par. 42 teaches The laser 902 is activated by the computer control system 608 to cut the required topology for the riblets into the paint layer 904 which incorporates the riblets 112 of par. 33 as per paragraphs 14 to 17, where par. 33 teaches having multiple substantially parallel riblets 112 arranged parallel to the flow direction as represented by arrow 114).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that further comprising a lateral movement of the interference structure, as suggested and taught by Travis, for the purpose of providing a surface to advantageously allow for drag reduction on surfaces of other aerospace vehicles (par. 33).
Regarding claim 21, Travis and Yajima teach The method according to claim 16 as discussed above and Travis further discloses wherein the generation of steep flanks (par. 33 and figures 2a, 2b, and 2C show a side profile of the riblets 112 of Travis and it is noted that the triangular shape of the riblets 112 are analogous to steep flanks) at the riblets (riblets 112).  Travis does not teach an original laser beam is split into three or four partial beams and these in turn are brought to an overlap for the generation of interference structures on the paint surface.  However,  Yajima teaches an original laser beam (single laser beam B0 par. 177) is split into three or four partial beams (par. 177 branch beams C1, C2, C3, and C4) and these in turn are brought to an overlap (par. 177 teaches the beam from the light source may be divided into three or more beams, and these beams may simultaneously be directed to the substrate and par. 177 further teaches the multi-beam interference exposure should provide the same result as the two-beam interference exposure of the first embodiment, with the angle difference δ between the first interference beam and the second interference beam being 90 degrees, then four beams may be used where and paragraphs 117 to 122 teach the calculations and method of overlapping the laser) for the generation of interference structures on the paint surface (the structure of Yajima can be applied to the apparatus of Travis for the purpose of generating riblets on the aerodynamic surface 111 of Travis because Yajima performs essentially the same task but on a different substrate).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yajima reference, to include an original laser beam is split into three or four partial beams and these in turn are brought to an overlap for the generation of interference structures on the paint surface, as suggested and taught by Yajima, for the purpose of providing a means to advantageously make it possible to apply a uniform interference exposure to a large substrate (Yajima par. 121).
Regarding claim 22, Travis and Yajima teach The method according to claim 18 as discussed above.  Travis and Yajima disclose the claimed invention except for wherein a first interference structure is displaced with respect to a second interference structure by L/2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment or model an optimized relative distance to place riblets or interference structures on a surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to place the riblets or interference structures wherein a first interference structure is displaced with respect to a second interference structure by L/2 for the purpose of gaining an aerodynamic advantage by identifying tip-to-tip spacing 118 between the riblets as shown in FIG. 3 are determined by the dynamic pressure, Q, exerted on the surface and may vary from location to location on the vehicle. Larger dimensions for the riblets and/or spacing may be present for hydrodynamic or low speed aerodynamic applications while extremely small dimension may be employed for high speed aerodynamic applications as taught by Travis par. 33. 
Regarding claim 23, Travis and Yajima teach The method according to claim 18 as discussed above and Yajima further discloses further comprising modifying, during the applying of the riblets (as discussed above, the apparatus of Yajima can be applied to the apparatus of Travis for the purpose of riblet production because Yajima performs the same task as Travis but Yajima uses a different substrate than Travis and the instant application), a combination angle θ between the two interfering partial beams (par. 125 teaches the need to modify the angle of the interference fringes of the branch beams; par. 173 to par. 177 teach mirrors 17a and 17 b as being angle adjustable which is analogous to providing a means so that the interference angle can be specifically modified).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, such that a combination angle θ between the two interfering partial beams, as suggested and taught by Yajima, for the purpose of providing an advantageous means so that the line-to-line pitches of one exposure process cancel the line-to-line pitches of another exposure process. In order to avoid this problem, a mechanism and equipment for precisely detecting the angle of the interference fringes on the work surface are needed, and a mechanism and equipment for correcting (adjusting) the interference fringes are needed (Yajima par. 125).
Regarding claim 25, Travis and Yajima teach Method according to claim 23 as discussed above and Yajima further discloses further comprising modifying the combination angle θ, at least one tiltable deflection mirror for deflecting a partial beam is tilted (par. 125 teaches the need to modify the angle of the interference fringes of the branch beams; par. 173 to par. 177 teach mirrors 17a and 17 b as being angle adjustable which is analogous to providing a means so that the interference angle can be specifically modified, therefore there is at least one mirror 17 or 17b that can be adjusted).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include further comprising modifying the combination angle θ, at least one tiltable deflection mirror for deflecting a partial beam is tilted, as suggested and taught by Yajima, for the purpose of providing an advantageous means so that the line-to-line pitches of one exposure process cancel the line-to-line pitches of another exposure process. In order to avoid this problem, a mechanism and equipment for precisely detecting the angle of the interference fringes on the work surface are needed, and a mechanism and equipment for correcting (adjusting) the interference fringes are needed (Yajima par. 125).
Regarding claim 26, Travis and Yajima teach The method according to the claim 25 as discussed above and Yajima further discloses wherein the at least one tiltable deflection mirror directs the partial beam onto the surface or onto an optical deflection body for deflection onto the surface (par. 125 teaches the need to modify the angle of the interference fringes of the branch beams; par. 173 to par. 177 teach mirrors 17a and 17 b as being angle adjustable which is analogous to providing a means so that the interference angle can be specifically modified; figures 18a and 18b show the reflected beams B3 and B4 being directed to a predetermined location on the work W; par. 173 teaches the reflection beam B3 is directed to a predetermined location on the work W. The mirror-reflected beam B4 from the mirror 17b (not shown in FIG. 21A) combines (interferes) with the mirror-reflected beam B3 on the work W to create the interference fringes (interference beam)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include wherein the at least one tiltable deflection mirror directs the partial beam onto the surface or onto an optical deflection body for deflection onto the surface, as suggested and taught by Yajima, for the purpose of providing an advantageous means of adjusting the interference angle θ of the beam B3 while maintaining the positional relation between the normal line from the mirror 17a and the reflecting plane of the mirror 17a (par. 174).
Regarding claim 30, Travis and Yajima teach A component produced by the method according to claim 16 as discussed above and Travis further discloses wherein a surface of the component (surface 111) comprises riblets (riblets 112), wherein the riblets and grooves between the riblets extend continuously in a longitudinal direction (par. 33 teaches To assist in providing necessary flexibility of the riblet structure, the riblets may be discontinuous as shown in FIG. 4A with gaps 402 spaced at longitudinal distances 406 along the length of riblets 112. Separation 404 between paint strips forming riblets in the embodiment of FIG. 2B may be employed to eliminate lateral bending stresses which might deform riblets in the array), wherein a groove distance a between two immediately neighboring grooves changes in the longitudinal direction (par. 43 discloses the use of the laser to form the riblets that are incorporated in figures 2a through 2c and figure 3 per paragraphs 14 through 17, therefore periodic distance L is analogous to tip-to-tip spacing 118 between the riblets in par. 33; par. 33 teaches Spacing of the riblets may vary depending on the fluid dynamic properties of the air, water or other fluid for which the application of riblets is employed which gives the design flexibility to dynamically change the spacing between the grooves to optimize aerodynamics).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein a surface of the component comprises riblets, wherein the riblets and grooves between the riblets extend continuously in a longitudinal direction, wherein a groove distance a between two immediately neighboring grooves changes in the longitudinal direction, as suggested and taught by Travis, for the purpose of providing a surface to advantageously allow for drag reduction on surfaces of other aerospace vehicles (par. 33).
Claims 20, 27, 28, 29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243586 A1 Travis (hereinafter “Travis”) in view of US 20170090289 A1 Yajima (hereinafter “Yajima”) in view of US 20130277341 A1 Dvorkin (hereinafter “Dvorkin”). 
Regarding claim 20, Travis and Yajima teach The method according to claim 16 as discussed above and Travis further discloses wherein the surface is formed by an outer top paint layer (par. 34 teaches heads are employed to apply topcoat or clearcoat riblets, therefore, the topcoat is analogous to a top paint layer) and wherein a base paint layer (aerodynamic surface 111 with a paint layer 904 previously applied), positioned below the top paint layer (par. 42), exhibits a lower absorption for the laser radiation of the (par. 43 and fig. 9B teach an embodiment where laser 902 under control computer control system 608 is passed by gantry 606 over the aerodynamic surface that has been wetted with an agent 906 by an applicator 908, wherein the agent is activated by laser light for stereo lithographic building of structure for the riblets 112, where agent 906 is analogous to a top paint layer).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the surface is formed by an outer top paint layer and wherein a base paint layer, positioned below the top paint layer, exhibits a lower absorption for the laser radiation of the , as suggested and taught by Travis, for the purpose of providing an advantageous means to allow rapid repair of damaged riblets by stripping of the paint layer in the damaged area and reapplication of paint and forming of riblets (par. 44).  Travis and Yajima do not teach the use of a CO2 laser. Dvorkin teaches CO2 (par. 4; par. 42).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include CO2, as suggested and taught by Dvorkin, for the purpose of providing a means that it is Common laser cutting processes use lasers such as CO2, YAG or fiber lasers for cutting workpieces of cardboard, paper, plastics, etc. ( Dvorkin par. 4).
Regarding claim 27, Travis and Yajima teach The method according to claim 26 as discussed above.  Travis and Yajima do not teach wherein the optical deflection body for deflecting a partial beam comprises a two-dimensionally curved deflection area for specifically modifying the combination angle θ dependent on a tilt angle change δ of the at least one tiltable deflection mirror, in particular with a processing distance which is independent from the tilt angle change δ. Along the same field of endeavor, Dvorkin is considered analogous art because Dvorkin discloses The dual-focus optical conversion unit may comprise a beam splitter and a convex mirror (abstract) which is in the same field of endeavor of reflection.  Dvorkin teaches wherein the optical deflection body (optical conversion unit 100) for deflecting a partial beam (par. 30; par. 36) comprises a two-dimensionally curved deflection area (convex mirror 150) for specifically modifying the combination angle θ dependent on a tilt angle change δ (par. 38 teaches convex mirror 150 creating two different foci for D-beam 125 and R-beam 123 and a convex mirror has at least two dimensions that are curved if a given finite line is chosen on said convex mirror) at least one tiltable deflection mirror (while Dvorkin is silent to a tiltable mirror, Dvorkin teaches a galvo scanner 250 which accomplishes the same task to move the laser beam in directions to process a workpiece), in particular with a processing distance which is independent from the tilt angle change δ (par. 38 teaches distance between the two different foci may match the required thickness of the material (workpiece) that needs to be cut  which means the laser is movable around a workpiece independent of laser angle change of the galvo).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include wherein the optical deflection body for deflecting a partial beam comprises a two-dimensionally curved deflection area for specifically modifying the combination angle θ dependent on a tilt angle change δ of the at least one tiltable deflection mirror, in particular with a processing distance which is independent from the tilt angle change δ, as suggested and taught by Dvorkin, for the purpose of providing a means to advantageously allow for increases the cutting speed as well as the quality of the cutting edges (par. 4).
Regarding claim 28, Travis and Yajima teach The method according to 26 as discussed above.  Travis and Yajima do not teach wherein the optical deflection body for deflecting the partial beam comprises a three-dimensionally curved deflection area for focusing the partial beam onto the surface. Along the same field of endeavor, Dvorkin is considered analogous art because Dvorkin discloses The dual-focus optical conversion unit may comprise a beam splitter and a convex mirror (abstract) which is in the same field of endeavor of reflection.  Dvorkin teaches characterized in that the optical deflection body (optical conversion unit 100) for deflecting a partial beam (par. 30; par. 36) comprises a three-dimensionally curved deflection area (convex mirror 150) for focusing the partial beam onto the surface (par. 39).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include characterized in that the optical deflection body for deflecting a partial beam comprises a three-dimensionally curved deflection area for focusing the partial beam onto the surface, as suggested and taught by Dvorkin, for the purpose of providing a means to advantageously allow for increases the cutting speed as well as the quality of the cutting edges (par. 4).
Regarding claim 29, Travis teaches, except where struck through, A device configured for applying riblets (abstract teaches a riblet forming system) laser (par. 42 teaches riblet formation via laser; computer controlled laser 902) (par. 42 teaches riblet formation via laser and onto a paint layer 904 onto aerodynamic surface 111), .  Travis does not teach interference patterning. Along the same field of endeavor, Yajima is considered analogous art because Yajima discloses a method includes dividing a single beam emitted from a coherent light source into at least two branch beams, and causing the branch beams to cross each other at a predetermined interference angle thereby generating interference light (abstract) which is in the same field of endeavor.  Yajima teaches interference patterning (par. 10 and par. 37 teaches using a light source that is split into two branch beams that irradiate a substrate in a stepwise manner which is by definition laser interference patterning; par. 75 to par. 79 teach the exposure device 1 and use of the exposure device 1 that is responsible for creating the patterning), as suggested and taught by Yajima, for the purpose of providing an advantageous means so that the line-to-line pitches of one exposure process cancel the line-to-line pitches of another exposure process. In order to avoid this problem, a mechanism and equipment for precisely detecting the angle of the interference fringes on the work surface are needed, and a mechanism and equipment for correcting (adjusting) the interference fringes are needed (Yajima par. 125).  Travis and Yajima do not teach with a CO2 laser.  Dvorkin teaches with a CO2 laser (par. 4; par. 42).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include with a CO2 laser, as suggested and taught by Dvorkin, for the purpose of providing a means that it is Common laser cutting processes use lasers such as CO2, YAG or fiber lasers for cutting workpieces of cardboard, paper, plastics, etc. ( Dvorkin par. 4).
Regarding claim 31, Travis teaches, except where struck through, wherein the base paint layer (aerodynamic surface 111 with a paint layer 904 previously applied), positioned below the top paint layer (par. 42), is partially exposed by the laser radiation (par. 43 and fig. 9B teach an embodiment where laser 902 under control computer control system 608 is passed by gantry 606 over the aerodynamic surface that has been wetted with an agent 906 by an applicator 908, wherein the agent is activated by laser light for stereo lithographic building of structure for the riblets 112, where agent 906 is analogous to a top paint layer; par. 42 and fig. 9A teach an embodiment where the aerodynamic surface 111 has a paint layer 904 and where laser 902 is activated by the computer control system 608 to cut the required topology for the riblets into the paint layer 904 which means that the riblets are exposed by the operation).  Travis does not teach Dvorkin teaches with a CO2 laser (par. 4; par. 42).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include with a CO2 laser, as suggested and taught by Dvorkin, for the purpose of providing a means that it is Common laser cutting processes use lasers such as CO2, YAG or fiber lasers for cutting workpieces of cardboard, paper, plastics, etc. ( Dvorkin par. 4).
Regarding claim 32, Travis teaches, except where struck through, the device further comprising: (laser 902) with (controlled motion gantry 606); wherein the processing head is moveable over the surface by the movement unit (par. 42 teaches a computer controlled laser 902 mounted to the gantry 606 is transitioned over the aerodynamic surface 111 with a paint layer 904 previously applied to the surface. The laser 902 is activated by the computer control system 608 to cut the required topology for the riblets into the paint layer 904), and wherein the processing head is configured to generate on the surface (par. 43 discloses the use of the laser to form the riblets that are incorporated in figures 2a through 2c and figure 3 per paragraphs 14 through 17, therefore periodic distance L is analogous to tip-to-tip spacing 118 between the riblets in par. 33), (par. 43 discloses the use of the laser to form the riblets that are incorporated in figures 2a through 2c and figure 3 per paragraphs 14 through 17, therefore periodic distance L is analogous to tip-to-tip spacing 118 between the riblets in par. 33).  Travis does not teach a C02 laser; nor a beam splitting device for generating two partial beams by splitting an original laser beam; a focusing device; nor by the two partial beams.  Yajima teaches, except where struck through,  a beam splitting device (beam splitting element 6) for generating two partial beams by splitting an original laser beam (B1 and B2); a focusing device (light condensing lenses 8a and 8b and collimator lenses 10a and 10b); and by the two partial beams (B1 and B2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include/such that a beam splitting device for generating two partial beams by splitting an original laser beam; a focusing device; and by the two partial beams, as suggested and taught by Yajima, for the purpose of providing an advantageous means so that the line-to-line pitches of one exposure process cancel the line-to-line pitches of another exposure process. In order to avoid this problem, a mechanism and equipment for precisely detecting the angle of the interference fringes on the work surface are needed, and a mechanism and equipment for correcting (adjusting) the interference fringes are needed (Yajima par. 125).  Travis and Yajima do not teach a CO2 laser.  Dvorkin teaches a CO2 laser (par. 4; par. 42).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include a CO2 laser, as suggested and taught by Dvorkin, for the purpose of providing a means that it is Common laser cutting processes use lasers such as CO2, YAG or fiber lasers for cutting workpieces of cardboard, paper, plastics, etc. ( Dvorkin par. 4).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243586 A1 Travis (hereinafter “Travis”) in view of US 20170090289 A1 Yajima (hereinafter “Yajima”) in view of US 20130062004 A1 Amirehteshami (hereinafter “Amirehteshami”). 
Regarding claim 17, Travis and Yajima teach The method according to claim 16 as discussed above and Yajima further discloses, except where struck through, wherein the surface is formed from a paint system and the paint system (discussed above)(par. 76, Yajima teaches the use of a diode-pumped (LD pumped) solid-state laser that emits a laser beam at a predetermined wavelength,  a diode-pumped laser is known in the art to pulse a diode at a very fast frequency, Yajima further teaches a wavelength of 266nm which, when standard and known math conversion is applied, requires switching a durations faster than 1ms to achieve this desired wavelength).  Travis and Yajima do not teach is based on polyurethane, epoxy and/or acrylic components and/or that the laser Along the same field of endeavor, Amirehteshami is considered analogous art because Amirehteshami discloses a similar device that solves the same problem of riblets may be formed in aerodynamic surfaces to reduce drag by forming a composite material layup (abstract).  Amirehteshami teaches is based on polyurethane, epoxy and/or acrylic components (paragraphs 32, 42, 48, and 50 teach the riblets 12 being integrally formed on the upper surface of multiple piles 24a, 24b of composite material, such as carbon fiber epoxy) Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include is based on polyurethane, epoxy and/or acrylic components  as suggested and taught by Amirehteshami, for the purpose of providing the advantage of allowing for the use of a resin or an adhesive commonly used in the fabrication of composite structures (par. 42).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763